Citation Nr: 0627168	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-20 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, 
lumbar spine, with low back strain, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and P.S.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was previously remanded in May 2003 
and June 2004 for additional development.  

In April 2002 the veteran and P.S. testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.


FINDING OF FACT

There is no evidence that the veteran's traumatic arthritis, 
lumbar spine, with low back strain resulted in incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, or ankylosis of the spine, or more than 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for traumatic arthritis, lumbar spine, with low back strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293 (2002), 5293 (2003), 5243 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Id.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA satisfied the duty to notify by means of a letters to the 
veteran from the RO dated in September 2001, August 2003, 
July 2004, and March 2005.  The August 2002 and July 2004 
both informed the veteran of the requirements to establish a 
successful claim for an increased rating.  All the letters 
advised him of his and VA's respective duties, and asked him 
to submit information and/or evidence, which would include 
that in his possession, to the RO.  Thus the content of these 
letters substantially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In this case the initial rating decision by the RO occurred 
before the enactment of the VCAA in November 2000.  The Court 
has made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO rating decision in 
October 1999, the RO did not err in not providing such 
notice.  Pelegrini at 120, VAOPGCPREC 7-2004.  The Court did 
state that the veteran does have the right to VCAA content-
complying notice and subsequent VA process.  Id.  

Although the timing of the VCAA notice letter did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Indeed, additional evidence has been obtained since the 
initial adjudication and VCAA notice in September 2001, 
including the veteran's and P.S.'s testimony at the April 
2002 hearing, VA outpatient treatment notes from October 2001 
through October 2005, and reports of VA examinations 
conducted in  November 2002 and July 2003.  The RO's issuance 
of the January 2002 and April 2006 supplemental statements of 
the case afforded the veteran additional process since the 
VCAA notice and the initial adjudication.  For this reason, 
the veteran has not been prejudiced by the timing of the VCAA 
notice.

While the VCAA notice did not include a provision pertaining 
to the effective date of the award, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the preponderance of the evidence is against 
the claim for increase, any question as to the effective date 
to be assigned is rendered moot.  

Records and reports from VA health providers have been 
obtained.  The veteran was afforded appropriate VA 
examinations in September 1999, October 2001, November 2002, 
and July 2003.  The veteran has not identified any additional 
records relevant to his claim.  The Board therefore finds 
that VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA.   See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2005).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service connection was established for traumatic arthritis, 
lumbar spine, with low back strain in an April 1976 rating 
determination. A 20 percent rating was assigned under 38 
C.F.R. § 4.71a Diagnostic Code 5010, and this rating remained 
in effect until July 1999, when the current rating of 40 
percent under 38 C.F.R. § 4.71a Diagnostic Code 5010-5295, 
became effective.  

During the pendency of the veteran's claim and appeal, 
substantive changes were made twice to that portion of the 
Rating Schedule that addresses spinal disease.  The criteria 
for evaluating intervertebral disc syndrome, at Diagnostic 
Code 5293, was revised effective September 23, 2002.  See 67 
Fed. Reg. 54345-349 (August 22, 2002 (codified at 38 C.F.R. § 
4.71a. Diagnostic Code 5293 (2003)).  The criteria for 
evaluating all diseases of the spine, including lumbosacral 
strain at Diagnostic Code 5295, was revised effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-458 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a. Diagnostic Codes 5235-
5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria, applying the version of the regulation most 
favorable to the veteran.  However, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000).  A review of the record 
demonstrates that the RO considered the old and new rating 
criteria, and the veteran was made aware of the changes.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's traumatic arthritis of the lumbar spine is 
rated pursuant to 38 C.F.R. § 4.71, Diagnostic Codes 5010 and 
5295.  Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  38 C.F.R. 4.71a Diagnostic Code 
5003 (2005).  

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 provided a maximum rating of 40 percent 
for severe limitation of motion of the lumbar spine, 
Diagnostic Code 5295 provided a maximum rating of 40 percent 
for severe lumbosacral strain, and Diagnostic Code 5289 
provided for a 40 percent rating for favorable ankylosis of 
the lumbar spine and a 50 percent rating for unfavorable 
ankylosis of the lumbar spine.  

Under 38 C.F.R. 4.71a , Diagnostic Code 5293, effective prior 
to September 23, 2002, a 40 percent rating was assigned for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, and a 60 percent rating was 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  

The revision regarding intervertebral disc syndrome, 
effective September 23, 2002, remained substantively 
unchanged by the revision of the Rating Schedule for disease 
of the spine that became effective September 26, 2003.  See 
69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  The Diagnostic 
Code number for intervertebral disc syndrome was changed to 
5243.

Under the new regulations, effective September 26, 2003, a 
general rating formula is used to evaluate diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating  
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Diagnostic 
Code 5237 is assigned for lumbosacral or cervical strain, 
Diagnostic Code 5242 is assigned for degenerative arthritis 
of the spine.  Those portions of the general rating formula 
relevant to the veteran's claim on appeal are as follows:

Unfavorable ankylosis of the entire 
spine................. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
................ 40

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation. The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............. 60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
........................ 40

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

A rating higher than 40 percent is unavailable for 
lumbosacral strain, lumbar strain, or limitation of motion of 
the lumbar spine, under Diagnostic Codes 5292, 5295, or under 
the general rating formula for evaluating disabilities of the 
spine.  Similarly, ratings higher than 40 percent are only 
available under the general rating formula or Diagnostic Code 
5287, when ankylosis is present.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
veteran has never been found to have ankylosis of the spine.  

The veteran demonstrated motion of the lumbar spine at VA 
examinations in September 1999, December 2002 and July 2003.  
The most severe limitation of motion was found at the 
December 2002 examination where he had forward flexion to 35 
degrees, and lateral flexion to 8 degrees on the right and 6 
degrees on the left.  The examiner commented that the 
veteran's range of motion was limited by "stiffness" and 
that the veteran experienced pain only at the extremes of 
this motion.  The Board notes that range of motion 
measurements from the September 1999 and July 2003 
examinations revealed a considerably greater range of motion 
with forward flexion of at least 90 degrees.  Regardless, as 
the veteran has demonstrated motion at all exams, his 
disability of the low back does not satisfy the criteria for 
ankylosis.  

Nor is a rating higher than 40 percent warranted for 
intervertebral disc syndrome by application of the criteria 
based upon incapacitating episodes.  The record is absent for 
any indication that the veteran has ever been prescribed bed 
rest by a physician as treatment for his low back disability.  

Under both the revised Diagnostic Code 5293 and Diagnostic 
Code 5243, intervetebral disc syndrome can be assigned 
separate disability ratings under neurologic and orthopedic 
diagnostic codes.  Therefore, having already determined that 
no rating higher than 40 percent is available under 
diagnostic codes for lumbar strain, lumbosacral strain or 
limitation of motion, the Board considers whether a separate 
rating is appropriate for neurologic manifestations of the 
veteran's low back disability.

Medical examinations have consistently found no evidence that 
the veteran's service connected low back disability results 
in radiated pain or other neurological manifestations to the 
lower extremities.  The October 2001 VA examiner reported 
that the veteran had no paralysis or radiated pain, was 
negative for straight leg signs, and had no loss of sensation 
to pinprick of the thighs, legs or feet.  VA examinations in 
December 2002 and July 2003 found the veteran to have normal 
sensation in his lower extremities.  Deep tendon reflexes 
were active and bilaterally equal at the December 2002 
examination.  The July 2003 examiner found the veteran's his 
deep tendon reflexes to be 2/4 at the knee and 1/4 at the 
ankles, both bilaterally.  Both of these examination reports 
explicitly reported no evidence of radiculitis.  The record 
is also absent for any complaint or finding of bowel or 
bladder dysfunction.  The Board acknowledges the report of 
leg pain in the July 2004 VA outpatient clinic notes.  
However, this pain was attributed to a recent injury, 
unrelated to his service.  Since there is no evidence 
consistent with neurologic manifestations to his sciatic or 
any other nerve, a separate rating under a neurologic 
diagnostic code is not warranted.  

Nor does the veteran's low back disability meet criteria for 
a rating higher than 40 percent under the unrevised 
Diagnostic Code 5293, effective prior to September 2002.  The 
criteria under this diagnostic code take into account 
neurologic manifestations of a disability of the spine.  As 
explained above, the veteran has never been found to have 
neurologic manifestations of his low back disability to his 
lower extremities, to include absent ankle jerk or other 
abnormal reflexes, or interference with bowel or bladder 
function.  While he has consistently demonstrated spasm of 
the muscles of the back and complained of pain in the lower 
back, the evidence does not present a disability picture of 
more than severe intervertebral disc syndrome.

A September 1999 VA examiner noted that the veteran 
complained that he "sometimes gets muscle spasms" when 
carrying items during work.  During examination, this 
examiner found "some" muscle spasm on the veteran's left 
side posteriorly, but stated that the veteran reported much 
worse spasm when lifting.  

During an October 2001 VA examination, the veteran was found 
to walk with a normal gait but did have tenderness of the 
lumbar spine from L3 to L5, and exhibited some mild muscle 
spasm.  The October 2001 VA examiner stated that the veteran 
had "some mild spasm of the musculature".  

A November 2002 VA examination found the veteran to have 
"high grade paraspinous lumbar spasm" occurring when the 
veteran bended to the side and twisted his shoulders.  

During the July 2003 examination the veteran reported 
constant low back pain that caused him to wake up 3 to 4 
times per night.  However, he also said that he walked up to 
5 miles a day assisting his son in a bread delivery business.  
Though he complained of cramping in the muscles of his lower 
legs, at times after walking from two to four blocks, he 
denied any numbness in his legs.  The veteran demonstrated 
muscle spasm on straight leg raising during the July 2003 
examination, but the examiner's stated impression was that 
the veteran's degenerative disc disease of the back resulted 
in moderate disability, with progression.  

Clinic notes from March 2004 document that the veteran 
reported injuring his back in August 2003 when a shelf fell 
on him at work.  Even with this additional back injury, he 
reported being able to walk 1 block without pain in May 2004 
and 3 blocks without pain in July 2004.  Furthermore, he 
testified at the April 2002 hearing that the pain is 
prominent when he is bending quite a bit but he gets relief 
by sitting down and straightening up in a chair.  VA clinic 
notes from July 2004 report that he had minimal back pain.  

The veteran's disability of the low back, essentially 
manifesting as low back pain and spasm of the back muscles, 
approximates no more than severe intervertebral disc 
syndrome.  This disability does not result in symptoms 
compatible with sciatic or other neuropathy.  His 
descriptions found in clinic and examination notes as well as 
his April 2002 testimony shows that he does get more than 
little intermittent relief from his pain.  Therefore, a 60 
percent rating under Diagnostic Code 5293, as effective prior 
to September 2002, is not warranted.

Consideration has been given to application of 38 C.F.R. §§ 
4.40 and 4.45 as required by Deluca.  With regard to a higher 
rating under the general rating formula or Diagnostic Codes 
5292, and 5295, application of these regulations cannot 
result in a higher rating because the veteran's low back 
disability is already rated at the highest available rating 
for limitation of motion.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With regard to rating the veteran's low back disability as 
intervertebral disc syndrome, application of 38 C.F.R. §§ 
4.40 and 4.45 does not result in a 60 percent rating under 
Diagnostic Code 5293, effective prior to September 23, 2002.  
See VAOPGCPREC 36-97 (Dec. 12, 1997).  During the December 
2002 examination the veteran denied flare-ups or the effects 
of incoordination, or fatigue.  Recent clinic notes show that 
he can walk for several blocks without pain.  While he has 
experienced pain on motion of the lower back, there is no 
evidence of record that motion has resulted in neurologic 
manifestations in his lower extremities or little 
intermittent relief of pain in his lower back.  Even 
considering DeLuca, the veteran's disability of the low back 
does not meet the criteria for pronounced intervertebral disc 
syndrome.  

In summary, the preponderance of the evidence shows that the 
veteran's low back disability warrants no more than a single 
40 percent disability rating under any applicable criteria.  
Therefore, his claim for a rating greater than 40 percent 
must be denied.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b) (1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b) (1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b) (1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate that 
the veteran is frequently hospitalized for his service-
connected low back disability.  The Board acknowledges the 
October 1999 letter from his former employer, J.I., that he 
had to let the veteran go from his job of 22 years because of 
his back disability.  However, P.T. provided testimony at the 
April 2002 hearing that the veteran was employed at a company 
at which the veteran's son is a supervisor.  As recently as 
October 2005, the veteran reported, in a VA outpatient clinic 
note, that he is employed delivering goods for a bakery.  
While there was testimony that his son reduced the workload 
for his father, and while the Board acknowledges that there 
has been interference with the veteran's employment due to 
his low back disability, the Board does not find this 
evidence to demonstrate a marked interference.  The veteran 
is able to work in the bakery delivery business and there is 
no evidence of record that his low back disability prevents 
him from sedentary employment.  The Board does not find that 
the veteran's disability picture is so exceptional or unusual 
as to render impractical application of regular schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.




ORDER

Entitlement to rating greater than 40 percent for traumatic 
arthritis, lumbar spine, with low back strain, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


